In a proceeding pursuant to CPLR article 78, inter alia, to permanently enjoin the Mayor of the City of Mount Vernon from removing petitioners as members of the zoning board of appeals of the said city, the *905Mayor appeals from an order of the Supreme Court, Westchester County, dated February 28, 1977, which preliminarily enjoined him from interfering with the petitioners and suspended his appointment of new members of the zoning board of appeals pending the determination of this proceeding. Permission for the taking of this appeal is hereby granted by Mr. Justice Shapiro. Order affirmed, without costs or disbursements. In our opinion, Special Term properly exercised its discretion in granting the preliminary injunction in order to preserve the status quo. In advance of the hearing to be held at Special Term on March 30, 1977, we do not pass upon the applicability of article 7 of the Public Officers Law, which became effective on January 1, 1977, to the zoning board of appeals. It will be determined at the hearing whether the board’s proceedings are quasi-judicial and thus exempt from the requirement that they be open to the public at all times and whether the board may deliberate in executive session without the public being admitted (see Public Officers Law, §§ 92, 93, 95, 98). Nor do we pass upon the question of whether, even if there has been a violation of the statute, the Mayor has the power to unilaterally remove the members of the board and appoint new members in the light of section 97 of the Public Officers Law. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.